Citation Nr: 0502805	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a variously diagnosed 
cervical spine disorder, including as secondary to a service 
connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1977 to June 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a  September 2001 
rating decision of the Phoenix Regional Office of the 
Department of Veterans Affairs (VA) that granted service 
connection for a lumbar spine disability (rated 40 percent) 
and denied service connection for cervical strain.  In his 
April 2002 notice of disagreement, the veteran appealed that 
portion of the decision denying service connection for 
cervical strain.  In May 2004 the Board remanded the case to 
the RO to schedule the veteran for a videoconference hearing 
he had requested.  Such hearing was held before the 
undersigned in October 2004. 


FINDINGS OF FACT

A cervical spine disability was not manifested in service, 
and is not shown to be related to service, or to a service 
connected lumbar spine disability.

CONCLUSION OF LAW

Service connection for variously diagnosed cervical spine 
disability is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
mandates of the VCAA are met.  The veteran has been advised 
of VA's duties to notify and assist in the development of the 
claim.   Letters from the RO dated in March 2001 (prior to 
the rating appealed) and May 2003 informed the veteran of his 
and VA's responsibilities in claims development and of the 
type of evidence needed to establish his claim.  The initial 
rating decision in September 2001 and a May 2003 statement of 
the case (SOC), notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  Also regarding notice content, while the veteran 
was not advised verbatim to submit everything he had 
pertinent to his claim, the March 2001 letter advised him to 
submit any relevant evidence that had not already been 
submitted.  This was equivalent to advising the veteran to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to submit or identify 
any medical evidence that would support his claim.  VA has 
also provided the veteran with both orthopedic and 
neurological examinations of his cervical spine.  At the 
veteran's at the October 2004 Video Conference hearing, the 
claim was held in abeyance to allow him to submit additional 
records.  At that time he submitted a March 2002 report from 
Dr. P.  The abeyance period has lapsed, and he has not 
submitted any further evidence or asked VA to obtain any 
additional evidence.  Consequently, the record in this case 
is complete and it is appropriate to proceed with appellate 
review

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II. Factual Background
 
Service records show that the veteran served as a wheel 
vehicle mechanic and was discharged under an Expeditious 
Discharge Program (EDP) for failure to maintain acceptable 
standards for retention.  Service medical records reveal that 
he injured his lumbosacral spine in February 1978 mounting a 
tire on a 5-ton truck.  Through March and early April 1978, 
he had several medical contacts with complaints of 
lumbosacral pain.  On orthopedic examination in April 1978, 
low back complaints were noted; there was no mention of 
cervical spine (neck) complaints or disability.   Clinical 
evaluation on separation examination two weeks later was 
normal, with no cervical spine problems noted.

The impression on December 1999 MRI was C5-6 central disc 
protrusion and probable herniation with associated moderate 
central stenosis and C6-7 central and right paracentral disc 
protrusion.

A February 2001 evaluation from Dr. P. showed that the 
veteran was unable to sit down and had severe limitation of 
motion of the cervical spine.  The impression was myofascial 
referred pain involving the cervical and thoracolumbar region 
that was likely caused by cervical and thoracolumbar 
spondylosis.  After reviewing the veteran's medical records, 
the December 1999 MRI report and the veteran's physical 
condition, Dr. P. concluded that the veteran's current 
disability was caused by and was consistent with cervical 
injury sustained on active duty in the U.S. army.  The 
veteran reported that his current symptoms dated back to his 
injury in service.  The veteran had advised Dr. P. that 
lumbar and cervical injuries were well-documented in his 
service medical records.  

In a progress note two days after the evaluation, Dr. P. 
concluded that the veteran's current impairment was most 
likely caused from some type of injury to both the cervical 
and lumbar area.

A March 2001 letter from Dr. P indicates that the veteran's 
condition was much more serious than what the VA had termed a 
cervical strain, and that it included spondylosis, discogenic 
disease and cervical radiculopathy.  He opined that the 
cervical problems were secondary to, and a direct result of, 
the veteran's back problems.  

July 2001 affidavits from the veteran's sister and friend 
indicate that the veteran did not have any back problems when 
entering service and had back pain and no  back strength when 
he left service.

A July 2001 VA orthopedic examination some limitation of 
motion of the cervical spine with tenderness to palpation in 
the area.  The examiner, referring to the documentation of 
the veteran's lumbar spine injury in the service records, 
concluded that there was no evidence that the veteran's 
current condition was not caused by the inservice injury.  
The veteran reported that he suffered pain all through his 
neck and back after the injury in service and that he had 
daily pain and numbness in his back and neck and upper and 
lower extremities.

A March 2002 letter from Dr. P indicates that the veteran was 
totally and permanently disabled from his cervical and lumbar 
spine conditions.  The veteran stated that both his cervical 
and lumbar disabilities were VA connected.

A December 2002 VA neurological examination found that the 
veteran's symptoms were well out of proportion to his 
physical findings and suggested a high probability of 
functional overlay.  The examiner reviewed the claims file 
and found documentation of a mechanical low back injury in 
service but no information concerning neck problems in 
service.  The examiner did not feel that a lower back injury 
could cause cervical problems.
 
A February 2003 VA orthopedic examination showed diagnoses of 
degenerative arthritis and disk disease of the cervical 
spine.  After reviewing the service medical records and 
claims file and examining the veteran, the examiner found no 
basis that the neck condition would be related to a low back 
condition.  He indicated that the cervical syndrome was in an 
entirely different area of the spine than the injury in 
service and that the findings were definitely in keeping with 
expectations that would occur in a normal individual over 
time.    

At the October  2004 videoconference hearing the veteran 
asserted that his neck problems related to his injury in 
service and that he would submit additional reports from a 
couple of doctors connecting his neck problems to his injury 
in service. 




III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail in a claim seeking service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  If a nonservice-connected disorder is 
aggravated by a service-connected disorder, the veteran is 
entitled to compensation for the degree of increased 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

From the record, it appears that the veteran is contending 
alternatively either that his cervical spine condition is 
directly related to service or that it is secondary to his 
service connected lumbar spine disability.  Consequently the 
Board will address both theories of entitlement.

While the record amply shows that the veteran now has a 
variously diagnosed cervical spine disorder, there is no 
medical or contemporaneous lay evidence showing he sustained 
an injury to the cervical spine in service.  Service medical 
records show that the veteran received medical treatment and 
an orthopedic examination after a truck tire injury, but no 
cervical spine complaints or injury were noted at the time.  
The only report of a cervical spine injury in service comes 
from statements of the veteran beginning many years after 
service.  Because he is a layperson, his statements are not 
competent evidence as to medical diagnosis or medical nexus.  
The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Furthermore the passage of time between the 
injury in service, and the first reports that it involved the 
cervical spine also does not support a finding that the 
remote recollections of cervical spine involvement are 
accurate.

Since an inservice injury to the cervical spine is not shown, 
it is not possible to establish a nexus between inservice 
cervical spine injury and current cervical spine disability.  
Consequently, direct service connection for a cervical spine 
disability, i.e., on the basis that such disability began in 
service, and has persisted, is not warranted.

The veteran argues in the alternative that his cervical spine 
disability is related to his service connected lumbar spine 
disability.  There is some conflicting evidence as to whether 
the lumbar spine disability caused or aggravated the neck 
disorder for which service connection is claimed.  VA 
examiners in December 2002 and February 2003 clearly found no 
basis for a relationship between the two conditions.  Both 
examiners made this finding after reviewing the records of 
the veteran's injury in service and discovering that there 
was no indication of any injury to the cervical spine.   

On the other hand, in February 2001 Dr. P. related the 
veteran's cervical condition to service.  However, this 
finding was based on the veteran's statement that he had a 
"well-documented" cervical spine injury in service.  There 
is no indication that Dr. P. reviewed any service medical 
records, rather than relying entirely on the veteran's 
reports.  Consequently, his finding was based on the 
veteran's lay statement rather than accurately reported 
medical history.     

The record also contains the July 2001 VA examiners finding 
that there was no evidence the veteran's current condition 
was not caused by inservice injury.
However, this finding only appears to refer to the veteran's 
current lumbar condition, not to the veteran's current 
cervical condition as it was made after the examiner reviewed 
the veteran's service medical records and discovered the 
documented lumbar spine injury in service.

Notably, the February 2003 VA examiner indicated that the 
fact that there was no cervical spine injury in service, and 
that the cervical spine disability and the service connected 
lumbar spine disability were in entirely different regions of 
the spine mitigated against a finding that the service 
connected lumbar spine disability and the neck disability for 
which service connection was sought were related.  There is 
no reasoned medical opinion based on accurately reported 
medical history to the contrary.  As noted, Dr. P. bases his 
opinions on a history of cervical spine injury which is 
undocumented, and with no explanation of the rationale.  

The preponderance of the evidence is against a theory of 
secondary service connection also.   Accordingly, the claim 
must be denied.  


ORDER

Service connection for a variously diagnosed cervical spine 
disability is denied.



	
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


